DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    COASTAL VENTURE ALLIANCE, LLC, a Florida Limited Liability
                        Company,
                        Appellant,

                                     v.

   JOSE L. RUBIO, Individually; ANTHONY RUBIO, Individually, and
                        DOES 1-5, Inclusive,
                             Appellees.

                               No. 4D18-2051

                          [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 17-010023 CACE.

   Andre G. Raikhelson of the Law Offices of Andre G. Raikhelson, Boca
Raton, for appellant.

  Sheldon R. Rosenthal, Miami, for appellees Jose L. Rubio, Anthony
Rubio, and DOES 1-5.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.